EXAMINER'S COMMENT
Applicant filed an IDS with 3 machine translations that each explicitly state “Text based on automatic Optical Character Recognition processes. Please use the PDF version for legal matters”.  As stated in the previous office action, a translation of a document does not fulfill the requirement to provide a legible copy of the actual document listed on the IDS.  In addition to the issue of whether or not the translation is accurate, there are two other issues with the machine translations that applicant has filed.  The documents are not necessarily complete translated documents.  For example, applicant has omitted the “references cited” and “family” portions of documents.  Additionally, in at least one document, the drawings are illegible postage stamp low resolution images.  The following is the drawing set of one of the IDS documents as applicant has filed them:   

    PNG
    media_image1.png
    126
    458
    media_image1.png
    Greyscale

Obviously there is no way that the USPTO can properly consider these documents as if they were the actual documents and then list them on the face of a patent as if the USPTO considered the actual documents.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774